       Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 C.M., on his own behalf and on behalf of        §
 his minor child, D.V.,                          § Civil Action No. 5:21-CV-234
                                                 §
                       Plaintiffs,               § COMPLAINT
                                                 §
                       v.                        §
                                                 §
 UNITED STATES OF AMERICA,                       §
                                                 §
                       Defendant.                §
                                                 §

       1)      Plaintiffs C.E.A.M. (“C.M.”) and his young son, D.J.A.V. (“D.V.”), bring this

complaint against the United States of America pursuant to the Federal Tort Claims Act (FTCA),

28 U.S.C. § 1346(b), and under state law, stating as follows:

                                     I.    INTRODUCTION

       2)      This action seeks damages for the mistreatment of D.V., a minor, and his father,

C.M., while they were in the custody of the United States government. Plaintiffs came to the

United States seeking asylum but were instead forcibly separated for four months.

       3)      The forced separation by Defendant caused long-lasting injury and ongoing

trauma to Plaintiffs C.M. and D.V.

       4)      These injuries were a direct and intended result of Defendant’s family separation
policy. The decision to separate children from their parents at the border was made at the highest

levels of government, with the purpose of deterring families from seeking refuge in the United

States despite the United States’ international and domestic legal obligations to asylum-seekers.

       5)      Not only were parents like C.M. traumatized by the initial forced separation from

their children, but the trauma was ongoing as agents withheld information concerning their

children’s whereabouts.
       6)      The lack of information as to their children’s whereabouts and misrepresentations


                                                1
          Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 2 of 20




made by agents encouraged and coerced parents like C.M. to acquiesce to removal in the hope

that they would be reunited with their children. After four months of separation, D.V. and C.M.

were reunited only after C.M. agreed to withdraw his request for protection from removal.

          7)    Since their deportation, C.M. and D.V. have been forced into hiding with the rest

of their family for the very reasons they initially fled Honduras to seek asylum in the United

States.

                             II.     JURISDICTION AND VENUE

          8)    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1346(b).

          9)    Venue is proper under 28 U.S.C. § 1402(b) and 28 U.S.C. § 1391(e)(1) because a

preponderance of the acts or omissions complained of and giving rise to these claims occurred

within this District.

          10)   On March 4, 2020, Plaintiffs submitted administrative claims to the U.S.

Department of Homeland Security, U.S. Customs and Border Protection, U.S. Citizenship and

Immigration Services, U.S. Immigration and Customs Enforcement, and U.S. Department of

Health and Human Services. None of the agencies have made a final disposition of any

Plaintiff’s administrative claim, and, as six months have passed since submission of the claims,

they are deemed finally denied. 28 U.S.C. § 2675(a). Accordingly, Plaintiffs have exhausted all

available administrative remedies.
                                        III.    PARTIES

          11)   Plaintiff C.M. is a thirty-year-old asylum seeker from Honduras. He is the father

of Plaintiff D.V.

          12)   Plaintiff D.V. is the ten-year-old son of C.M. D.V. was seven years old at the time

he was forcibly separated from C.M. by the Defendant.

          13)   Defendant United States of America is sued under the FTCA for the tortious acts

of its employees, including employees of the Department of Health and Human Services

(“DHHS”) and the Department of Homeland Security (“DHS”), including its constituent units,
Customs and Border Protection (“CBP”), Immigration and Customs Enforcement (“ICE”), and

                                                 2
       Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 3 of 20




the United States Citizenship and Immigration Services (“USCIS”), as well as for the tortious

actions of contractors that DHS and DHHS directly supervised.

       14)     All federal officers referenced in this Complaint were at all relevant times

employees of the United States, working within the course and scope of their employment with

federal agencies, including, but not limited to, DHS, ICE, CBP, and DHHS.

       15)     At all relevant times, all DHS employees referenced in this Complaint who

interacted with Plaintiffs were acting as investigative or law enforcement officers. 28 U.S.C. §

2680(h).

                            IV.     STATEMENT OF THE FACTS

       A.      The United States Developed a Family Separation Policy with Knowledge

               and Intent to Cause Harm.

               1. Factual Background.

       16)     Between the summer of 2017 and June 26, 2018, the United States separated

thousands of children from their parents who crossed the U.S.-Mexico border. The core purpose

of this executive policy (“Family Separation Policy”) was to cause enormous suffering and harm

to these migrants, thereby deterring them from seeking refuge in the United States. The Policy

violated the Constitution and statutory and common law.

       17)     The harm caused by family separations is well documented. For example, in a
May 8, 2018 statement opposing family separation, the American Academy of Pediatrics (AAP)

summarized, “[H]ighly stressful experiences, like family separation, can ... disrupt [] a child's

brain architecture and affect [] his or her short- and long-term health. This type of prolonged

exposure to serious stress – known as toxic stress – can carry lifelong consequences for

children.”1


1
 Jacinto-
Castanon de Nolasco v. U.S. Immigration & Customs Enf't, 319 F. Supp. 3d 491, 503 (D.D.C. 20
18) (quoting American Academy of Pediatrics, AAP Statement Opposing Separation of Children
and Parents at the Border, May 8, 2018, available at https://www.aap.org/en-us/about-the-
aap/aap-press-room/Pages/StatementOpposingSeparationofChildrenandParents.aspx).
                                                 3
       Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 4 of 20




       18)     The U.S. Department of Health and Human Services, Office of Inspector General

Report (“HHS OIG Report”) has acknowledged that historically family separations were “rare”

and were generally undertaken because “of circumstances such as the parent’s medical

emergency or a determination that the parent was a threat to the child’s safety.”2 Thus, Family

Separation Policy was a sharp departure from the governments’ practices regarding detained

families.

               2. The U.S. government begins separating families with the knowledge that

                   separations will likely cause substantial harm.

       19)     When it implemented the Family Separation Policy, the government knew that it

would cause harm. For example, in 2016, the DHS Advisory Committee on Family Residential

Centers concluded that “the separation of families for purposes of immigration enforcement or

management, or detention is never in the best interest of children,” and that “[f]amily separation

in these circumstances raises serious concerns and violates the best interests of the child—which

requires prioritizing family integrity and the maintenance of emotional ties and relationships

among family members.”3

       20)     Commander Jonathan White, former Deputy Director of the Office for Refugee

Resettlement (“ORR”) for the Unaccompanied Alien Children’s (“UAC”) Program, testified

before Congress that, in early 2017, he warned those devising the policy that the Family
Separation Policy “would be inconsistent with [the government’s] legal requirement to act in the

best interest of the child and would expose children to unnecessary risk of harm.”4 He also

2
  U.S. Department of Health & Human Services, Office of Inspector General, Separated
Children Placed in Office of Refugee Resettlement Care, HHS OIG Issue Brief, OEI-BL-18-
00511 at 3 (January 2019), available at https://oig.hhs.gov/oei/reports/oei-BL-18-00511.pdf
(“HHS OIG Report”)
3
  U.S. Immigration & Customs Enforcement, Department of Homeland Security, Report of the
DSH Advisory Committee on Family Residential Centers 2, 10 (2016), available at
https://www.ice.gov/sites/default/files/documents/Report/2016/ACFRC-sc-16093.pdf.
4
  Administration’s Inhumane Family Separation Policy: Hearing Before the Subcomm. on
Oversight & Investigations of the H. Comm. on Energy & Commerce, 116th Cong. (Feb. 7,
2019) (testimony of Commander Jonathan White),
https://docs.house.gov/meetings/IF/IF02/20190207/108846/HHRG-116-IF02-Transcript-
                                                 4
       Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 5 of 20




cautioned that the policy would “exceed the capacity” of ORR’s program “to provide a safe and

appropriate environment to every child” and would “particularly exceed [their] capacity” to

provide care to children under the age of 12, who are supposed to be housed in specially licensed

facilities.5 White acknowledged in his testimony that “separation of minors from their parents

involves a risk of severe psychological trauma.”6

       21)     Furthermore, when the U.S. government announced that it was considering a

family separation policy, the AAP publicly opposed the policy, stating:
      Federal authorities must exercise caution to ensure that the emotional and physical stress
      children experience as they seek refuge in the United States is not exacerbated by the
      additional trauma of being separated from their siblings, parents or other relatives and
      caregivers. Proposals to separate children from their families as a tool of law enforcement
      to deter immigration are harsh and counterproductive.7
       22)     In May of 2017, the AAP issued the following Policy Statement on Detention of

Immigrant Children:
    Separation of a parent or primary caregiver from his or her children should never occur,
    unless there are concerns for safety of the child at the hand of parent. Efforts should always
    be made to ensure that children separated from other relatives are able to maintain contact
    with them during detention.8
       23)     Despite these and other warnings, in 2017, the U.S. government began a yearlong

initiative that sought to increase criminal immigration enforcement on the Southwest border that

included forcibly separating families.

       24)     On April 11, 2017, the Attorney General, Jeff Sessions, issued a memorandum

instructing federal prosecutors to prioritize prosecution of certain immigration offenses,



20190207-U1.pdf
5
  Id.
6
  Id.; see also Jeremy Stahl, The Trump Administration Was Warned Separation Would Be
Horrific for Children, Did It Anyway, SLATE, July 31, 2018, https://slate.com/news-and-
politics/2018/07/the-trump-administration-was-warned-separation-would-be-horrific-for-
children.html;
7
  Fernando Stein & Karen Remley, Am. Acad. of Pediatrics, AAP Statement Opposing
Separation of Mothers and Children at the Border (Mar. 4, 2017), https://perma.cc/AZ5Q-TN38.
8
  Julie M. Linton, Marsha Griffin, Alan J. Shapiro, and Council on Community Pediatrics,
PEDIATRICS, May 2017, 139 (5) e20170483; DOI: https://doi.org/10.1542/peds.2017-0483
                                                 5
       Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 6 of 20




including misdemeanors that had not previously been an enforcement priority.9 This

memorandum required the Southwest border U.S. Attorneys’ Offices (USAOs) to develop

district-specific guidelines for charging first-time offenders with misdemeanor illegal entry under

8 U.S.C. § 1325, which addresses attempts by an individual who is not a U.S. citizen “to enter

the country at an improper time or place.”10

       25)     The first known, widespread implementation of the Family Separation Policy

stemming from Sessions’ April 2017 memorandum was in the El Paso sector, which includes the

USAO of the Western District of Texas and the District of New Mexico.11 From July through

November 2017, the El Paso sector of CBP (an agency within DHS) implemented new policies

that resulted in approximately 280 individuals in families being separated.12 Under these policies,

the government prioritized the prosecution of misdemeanor charges of improper entry under 8

U.S.C. § 1325, including the prosecution of parents who crossed the border into the United

States with young children. When a child and parent were apprehended together by immigration

authorities, DHS separated the family, with the parent being placed in the custody of the U.S.

Marshals Service within the DOJ to await prosecution for immigration offenses.13 The child was

then erroneously treated as an unaccompanied minor and transferred to the ORR.14

       26)     By the time C.M. and D.V. came to the United States in March 2018, the Family

Separation Policy was underway at other border crossings, including in Texas.
       27)     On April 6, 2018, not long after C.M. and D.V. arrived in the United States,

Attorney General Sessions formally instituted a “zero-tolerance policy” for offenses under 8



9
  Review of the Department of Justice’s Planning and Implementation of Its Zero Tolerance
Policy and Its Coordination with the Department s of Homeland Security and Health and Human
Services, Department of Justice, Office of the Inspector General, at 9-10 (January 2021),
available at https://oig.justice.gov/sites/default/files/reports/21-028_0.pdf (“DOJ OIG Report”).
10
   Id. at 9-10
11
   Id. at 14-15.
12
   Id.
13
   HHS OIG Report at 4.
14
   Id.
                                                6
       Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 7 of 20




U.S.C. § 1325(a).15 During a public speech in May 2018, Attorney General Sessions described

this policy, announcing that DHS was now referring all adults making allegedly unlawful

Southwest Border crossings to the DOJ for prosecution and that the DOJ would accept those

cases.16 This zero-tolerance policy announcement was the culmination of a yearlong period

during which the DOJ, beginning with Sessions’ April 2017 memorandum, described above,

sought to increase criminal immigration enforcement on the Southwest border.17 While the April

2017 memorandum had made illegal entry cases a priority, it had not told prosecutors to stop

declining illegal entry cases. However, the zero-tolerance policy instituted in 2018 signaled that

prosecutors were not to decline illegal entry cases.18

       28)     Prior to the creation and expansion of the Family Separation Policy, individuals

apprehended between ports of entry who were not considered an enforcement priority (e.g., a

public safety threat, repeat unlawful border crosser, convicted felon, or suspected child

trafficker) were not consistently prosecuted for illegal entry under Section 1325, in part to avoid

having DOJ resources committed to prosecuting sizable numbers of misdemeanors.19 And when

DHS apprehended adults with children crossing the border, DHS typically detained and

administratively removed the adults and children together under civil immigration proceedings

or would provide the family unit adult with a Notice to Appear before an Immigration Judge and

then release the family to remain in the United States until the adult’s immigration hearing
date.20 This long-standing DHS practice of deferring to civil immigration proceedings and

enforcement, rather than having the DOJ criminally prosecute adults entering the United States

with children as a family unit, was related to concerns about separating children from their

family during the pendency of the parent’s prosecution.21

15
   HHS OIG Report at 3-4.
16
   Id.
17
   DOJ OIG Report at 8.
18
   Id. at 22.
19
   Id. at 4.
20
   Id. at 6.
21
   Id.
                                                 7
       Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 8 of 20




                 3. The U.S. Government intended for the harm caused by the Family

                     Separation Policy to have a deterrent effect on migrants.

        29)      As confirmed by government officials and reports, the purpose of the above-

described Family Separation Policy was to deter migrants from seeking entry into the United

States. For example, a December 2017 joint DOJ and DHS memorandum noted that the

“prosecution of family units,” resulting in separation, “would be reported by media and . . . have

substantial deterrent effect” on future migration.22 On May 11, 2018, John Kelly, President

Trump’s then-Chief of Staff, stated on NPR that “a big name of the game is deterrence . . .. It

could be a tough deterrent — would be a tough deterrent.”23 When the interviewer asked about

whether it was “cruel and heartless” to take a parent away from their children, he replied, “[t]he

children will be taken care of — put into foster care or whatever.”24 And in June 19, 2018, Steve

Wagner, Assistant Secretary of HHS said, “[w]e expect that the new policy will result in a

deterrence effect . . . .”25

        30)      Even after a federal judge enjoined the Family Separation Policy because it likely

violated families’ due process rights to family integrity, President Trump continued to

underscore the policy’s deterrent effect. When speaking with reporters at the White House on

October 13, 2018, he said: “If they feel there will be separation, they don’t come.”26 And on

22
   Policy Options to Respond to Border Surge of Illegal Immigration, (Dec. 16, 2017),
https://www.documentcloud.org/documents/5688664-Merkleydocs2.html; see also Julia Ainsley,
Trump Admin Weighed Targeting Migrant Families, Speeding Up Deportation of Children, NBC
NEWS, Jan. 17, 2019, https://www.nbcnews.com/politics/immigration/trump-admin-weighed-
targetingmigrant-families-speeding-deportation-children-n958811 (explaining that the December
2017 policy options draft plan was made public by the office of Senator Jeff Merkley).
23
   Transcript: White House Chief of Staff John Kelly’s Interview with NPR, NPR (May 11,
2018), https://www.npr.org/2018/05/11/610116389/transcript-white-house-chief-of-staff-john-
kellys-interview-with-npr
24
   Id.
25
   Philip Bump, Here Are the Administration Officials Who Have Said that Family Separation Is
Meant as a Deterrent, WASHINGTON POST, June 19, 2018,
https://www.washingtonpost.com/news/politics/wp/2018/06/19/here-are-the-administration-
officials-who-have-said-that-family-separation-is-meant-as-a-deterrent/
26
   David Shepardson, Trump Says Family Separations Deter Illegal Immigration, REUTERS, Oct.
13, 2018, https://www.reuters.com/article/us-usa-immigrationtrump/trump-says-family-
                                                  8
       Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 9 of 20




April 28, 2019—after the Family Separation Policy had purportedly ended—President Trump

told Fox News host Maria Bartiromo, “Now you don’t get separated, and while that sounds nice

and all, what happens is . . . literally you have ten times as many families coming up because

they’re not going to be separated from their children[.] . . . It’s a disaster.”27

        31)     As described above, the administration knew – and specifically intended – for the

Family Separation Policy to cause severe trauma and harm to ultimately deter families from

migrating to the United States.

        B.      C.M. and D.V. Came to the United States Seeking Sanctuary.

        32)     C.M. and D.V. fled Honduras for the United States to seek safety and asylum

from extortion by gangs, corrupt police that would not protect them, and the threat of violence

that had been directed against them and their family in Honduras.

        33)     On March 9, 2018, C.M. and D.V. were taken into custody at the Eagle Pass,

Texas port of entry. C.M. requested asylum from U.S. Customs and Border Protection (CBP)

agents at the border as soon as he encountered them.

        34)     The agents immediately began mistreating C.M. and his young son, including by

calling them “bastards,” baselessly accusing C.M. of using his son to smuggle drugs, and stating

that D.V. would be taken from his father and put up for adoption.

        35)     The agents violently forced C.M. to the ground and struck him in the neck,
causing a neck injury.
        C.      C.M. and D.V. Were Detained in an “Icebox.”
        36)     After being taken into custody, C.M. and D.V. were detained in a holding center.

        37)     Because of its cold temperature, the holding center where C.M. and D.V. were

held is commonly called “the icebox” (“la hielera”) by asylum seekers. The CBP held C.M.,

separations-deter-illegal-immigration-idUSKCN1MO00C.
27
   Kimberly Kindy, Nick Miroff & Maria Sacchetti, Trump Says Ending Family Separation
Practice Was a “Disaster” That Led to Surge in Border Crossings, WASH. POST, Apr. 28, 2019,
https://washingtonpost.com/politics/trumpsays-ending-family-separation-practice-was-a-disaster-
that-led-to-surge-in-bordercrossings/2019/04/28/73e9da14-69c8-11e9-a66d-
a82d3f3d96d5story.html.
                                                    9
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 10 of 20




D.V., and other asylum seekers in this frigid facility in violation of the government’s own

internal policies.28

        38)      Before placing C.M. and his child in the hielera, agents took his outer clothing.

As a result, he had no way to try to keep himself or D.V. warm.

        39)      Once in the hielera, C.M. became so cold that he physically shook, yet agents

refused his requests for warmer clothing for either himself or his son. Instead, agents informed

C.M. that the cold temperature was intended as a punishment.

        40)      C.M. and D.V. were held in the hielera for approximately two days, along with

approximately 20 other adults and children.

        41)      Neither C.M. nor D.V. were permitted any time outside while held in the hielera.

        42)      The only places to sit or sleep in the hielera were cold, hard benches and floors.

Despite the frigid temperatures, the government failed to provide cots, mattresses, or even

blankets during their detention in the hielera.

        43)      Over the two days he was held in the hielera, C.M. did not receive medical

treatment for his neck injury, despite the bruising and pain it caused.

        44)      During their detention in the hielera, agents repeatedly verbally abused C.M. and

D.V. Agents insulted C.M., cursed at him, called him and D.V. disrespectful names, and blamed

them for their mistreatment by U.S. officials, saying it was a result of “your choice for leaving
your country.”

        45)      Agents told C.M. that they would deport him and place D.V. up for adoption in

the United States. The also agents told C.M. that he would only see his son again once D.V.

turned eighteen and was old enough to be deported as well.



28
  See U.S. CUSTOMS AND BORDER PROT., NATIONAL STANDARDS ON TRANSPORT, ESCORT,
DETENTION, AND SEARCH 16 (2015), available at https://www.cbp.gov/sites/default/files/assets/
documents/2020-Feb/cbp-teds-policy-october2015.pdf (“When it is within CBP control,
officers/agents should maintain hold room temperature within a reasonable and comfortable
range for both detainees and officers/agents. Under no circumstances will officers/agents use
temperature controls in a punitive manner.”) (emphasis added).
                                                  10
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 11 of 20




          D.    U.S. Immigration Officials Separated C.M. From D.V. For Three Months.
          46)   After C.M. and D.V. had been in the hielera for approximately 48 hours, agents

announced in Spanish that all parents should “say goodbye” to their children. The agents said the

children were being taken and placed for adoption in the United States.

          47)   After hearing that he would be permanently taken from his family, D.V. began

crying and clung tightly to C.M. He pleaded with his father not to abandon him.

          48)   An agent removed D.V. from C.M.’s arms, told them that they would never hear

from each other again, and said their permanent separation was due to C.M.’s decision to come
to the United States.

          49)   Agents then removed D.V. from the hielera and from his father. As agents took

his child, C.M. was overwhelmed with worry for his son’s safety and whether D.V. would be

mistreated or adopted while they were apart.

          50)   After agents separated C.M. and D.V., they transported C.M. to the Val Verde

ICE detention facility (“Val Verde”) in Val Verde County, Texas.

          51)   During his approximately two weeks in the Val Verde detention center, agents

failed to provide C.M. any information about where D.V. had been taken or what would happen

to him.

          52)   C.M. experienced abusive and dangerous conditions at Val Verde. Agents placed
him in another cold holding cell for approximately two hours before assigning him to a cell.

C.M. also feared for his safety at Val Verde after hearing about detainees attacking each other

with weapons shortly after he arrived at the facility.

          53)   At Val Verde, despite repeated requests, agents would not provide C.M. any

information about his son. C.M. did not know where D.V. had been taken, whether he was safe,

nor how he was responding to the forcible separation from his father. The lack of any

information about his son’s location and condition caused C.M. severe emotional distress. He
worried constantly about his son’s safety and whether D.V. was eating, sleeping, being cared for,

                                                 11
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 12 of 20




or feeling well.

       54)     No U.S. government official told C.M. where D.V. was going to be taken. Other

than the U.S. government’s family separation policy, there was no basis for removing C.M. from

D.V. For example, in conducting the separation, the U.S. government did not allege or make any

showing that C.M. was unfit to care for or posed a danger to D.V., nor did C.M. have a criminal

or medical history warranting separation.

       55)     On May 3, 2018, C.M. participated in a telephonic Credible Fear Interview

(“CFI").

       56)     C.M. did not have the opportunity to consult with an attorney to prepare for the

CFI, nor was an attorney present at the CFI to aid him.

       57)     During the CFI, C.M. repeatedly begged for any information about D.V.’s safety

or location. However, the agent conducting the interview failed to provide C.M. with any

information at all about his son. C.M. was extremely distressed and wept during the interview.

His anguish at the then-approximately two-month separation from his son by U.S. officials and

their subsequent refusal to provide any information at all about D.V. left him unable to respond

coherently to the questions asked during his CFI. Nonetheless, he did convey to the official

conducting the interview that he faced threats to his life by gangs in Honduras.

       58)     Due to the emotional distress C.M. suffered because of his separation from D.V.,
he was unable to participate meaningfully in his CFI.

       59)     At the end of the CFI, the agent asked C.M. to sign a document. C.M. was unable

to read the document because it was written in English. From what the interpreter said, it was

C.M.’s understanding that the purpose of the document was to reschedule the CFI.

       60)     The agent had actually provided C.M. with a document to “Request for

Dissolution of Credible Fear Process,” which waived his claim to asylum.

       61)     Soon thereafter, C.M. was transferred to the South Texas Detention Complex. It

was only then, approximately three months after first being separated from D.V., that C.M. was
finally provided with limited phone access to his son. He was also informed that D.V. was being

                                                12
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 13 of 20




held at a shelter home for migrant children in Michigan.

         E.    The Abusive Conditions D.V. Experienced During His Separation from His

               Father Further Compounded the Trauma Caused by the Separation.

         62)   After being separated from his father, D.V. was taken to a facility where he was

physically and emotionally abused. While held at the facility, the facility employees responsible

for D.V.’s care limited his ability to speak with his mother to about once per week, and D.V. was

not able to speak with his father. One or more of the facility employees punished D.V. when he

cried for his family by taking him to a room and locking him up in a room. He called it the “dark

room.”

         63)   On at least one occasion, an adult at the facility physically struck D.V. when he

cried for his mother, and adults at the facility threatened to place D.V. up for adoption in

response to him crying for his mother. D.V. was also subjected to physical and verbal attacks by

other children at the facility, and the adults responsible for the facility failed to protect him from

this abuse by other children.

         64)   Eventually, D.V. was moved to a facility in Michigan.

         65)   Upon information and belief, the restrictions on D.V.’s ability to communicate

with his parents during his separation caused him additional emotional harm.

         66)   C.M. and D.V. were separated from approximately March 8, 2018 until early July
of 2018. On July 9, 2018, C.M. and D.V. were reunited at the airport in Baltimore, Maryland,

placed on a plane, and deported to Honduras.

         F.    The Government’s Separation of C.M. and D.V. Caused Them Severe and

               Lasting Emotional Distress, Post-Traumatic Stress, Depression, and Other

               Psychological Injuries.

         67)   The brutality that D.V. and C.M. experienced while in U.S. custody caused deep

and long-lasting psychological injury.

         68)   It is well established that forcibly separating families causes severe harm to
children. Scientific and medical evidence shows that the trauma caused by separating a child

                                                  13
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 14 of 20




from his or her parent is likely to have extraordinarily harmful and long-lasting effects on the

child’s development. Such trauma can cause permanent emotional, behavioral, and overall health

problems, including, but not limited to, anxiety, depression, PTSD, and developmental delay.29

       69)     The emotional distress and trauma caused by federal officials’ forcibly separating

D.V. from his father and exposing him to physically and emotionally abusive treatment in the

detention facilities negatively impacted D.V.’s social interactions, educational capabilities, and

29
    See, e.g., Brenda Punsky et al., Working with Parents and Children Separated at the Border:
Examining the Impact of the Zero Tolerance Policy and Beyond, 12 J. CHILD & ADOLESCENT
TRAUMA 153, 156–57 (2019), available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7163859/ (“Vast scientific evidence suggests
separation from parents is among the most impactful traumatic experiences that a child can have
. . . .”); News Release, American Psychiatric Association, APA Statement Opposing Separation
of Children from Parents at the Border (May 30, 2018), available at
https://www.psychiatry.org/newsroom/news-releases/apa-statement-opposing-separation-of-
children-from-parents-at-the-border (“Any forced separation is highly stressful for children and
can cause lifelong trauma, as well as an increased risk of other mental illnesses, such as
depression, anxiety, and posttraumatic stress disorder (PTSD).”); Martin H. Teicher, Childhood
Trauma and the Enduring Consequences of Forcibly Separating Children from Parents at the
United States Border, 16 BMC MED. 146 (2018), available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6103973/pdf/12916_2018_Article_1147.pdf
(“Forcibly removing a child from their parents is one of the most profound traumas a child can
experience, since it undermines a pivotal foundation they require for self-regulation and
resilience.”); Sarah Reinstein, Family Separations and the Intergenerational Transmission of
Trauma, Clinical Psychiatry News (July 9, 2018),
https://mdedge.com/psychiatry/article/169747/depression/family-separations-and-
intergenerational-transmission-trauma (“[C]hildhood trauma is associated with emotional
dysregulation, aggression against self and others, difficulties in attention and dissociation,
medical problems, and difficulty with navigating adult interpersonal relationships.”); Jeremy
Raff, ‘The Separation Was So Long. My Son Has Changed So Much.’, THE ATLANTIC (Sept. 7,
2018), https://www.theatlantic.com/politics/archive/2018/09/trump-family-separation-children-
border/569584/ (“The trauma of separation ‘can disrupt the architecture of a child’s brain[.]’ . . .
Prolonged separation weaponizes a child’s fight-or-flight response, elongating it into toxic stress
that can damage health in both the short and long term . . . .”); Olga Khazan, Separating Kids
From Their Families Can Permanently Damage Their Brains, THE ATLANTIC (June 22, 2018),
https://www.theatlantic.com/health/archive/2018/06/how-the-stress-of-separation-affects-
immigrant-kids-brains/563468/ (Separating a child from his or her parents “can permanently
affect these children’s brains, especially if it occurs early in childhood. . . . Studies show that
high levels of cortisol [, a stress hormone induced by separation] . . . can suppress the immune
system and change the architecture of a developing brain, according to the National Scientific
Council on the Developing Child. Another stress chemical, corticotropin-releasing hormone, can
damage the hippocampus, which plays a major role in learning and memory.”).
                                                 14
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 15 of 20




other daily activities. The consequences of his separation and mistreatment are ongoing.

          70)   D.V. is more timid and fearful at school. He also has difficulty sleeping

throughout the night. He wakes in the middle of the night and cries about the memories he has

from his experience at the facilities in the United States. D.V. also struggles to sleep in the dark

because it reminds him of being kept in the dark room as punishment at the facility in the United

States.

          71)   C.M. also continues to suffer from the severe trauma intentionally caused by the

U.S. government’s unnecessary, forcible, and prolonged separation from his son as well as his

treatment by agents while in U.S. custody.

          72)   C.M.’s sleep is disrupted by the separation and resulting anxiety. He wakes up

during the night and runs to check on D.V. He feels deep sadness that he did not experience prior

to the separation, and he continued to experience neck pain and headaches from the assault by

agents even after being deported to Honduras.

          G.    The Government’s Separation of C.M. and D.V. Was Unconstitutional,

                Unlawful, and Designed to Force Them to Abandon Their Asylum Claims.

          73)   The Constitution protects everyone within the territory of the United States,

regardless of citizenship; therefore, non-citizens physically on U.S. soil have constitutional

rights, including the right to due process of law. Furthermore, the liberty interest identified in the
Fifth Amendment provides a right to family integrity and familial association. Quilloin v.

Walcott, 434 U.S. 246, 255 (1978) (stating “the relationship between parent and child is

constitutionally protected.”); see also Rosenbaum v. Washoe County, 663 F.3d 1071, 1079 (9th

Cir. 2011) (“The substantive due process right to family integrity or to familial association is

well established.”).

          74)   In June of 2018, the Hon. Dana M. Sabraw enjoined the U.S. government’s

Family Separation Policy and practice and found that a plaintiff class, comprising of class

members like C.M. and D.V., was likely to succeed on their claim that the U.S. government
violated migrant families’ due process rights to family integrity through implementation of the

                                                  15
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 16 of 20




policy. Ms. L. v. U.S Immigration & Customs Enf't ("ICE"), 310 F. Supp. 3d 1133, 1149 (S.D.

Cal. 2018), modified, 330 F.R.D. 284 (S.D. Cal. 2019) and enforcement granted in part, denied

in part sub nom. Ms. L. v. U.S. Immigration & Customs Enf't, 415 F. Supp. 3d 980 (S.D. Cal.

2020). Judge Sabraw ordered that the U.S. government cease detaining migrant parents apart

from their minor children absent a determination that the parent is unfit or presents a danger to

the child.

        75)    In reaching this holding, Judge Sabraw observed that the U.S. government

separated families without an effective system or procedure for tracking children after they were

separated, without enabling communication between the parents and children, and without

reuniting the parents and children, even after the parents returned to immigration custody

following or completing criminal sentences. Judge Sabraw found these practices “so egregious,

so outrageous, that it may fairly be said to shock the contemporary conscience.” Id. at 1145.

C.M. and D.V. were subjected to these practices, as described above.

        76)    A January 2021 DOJ, Office of the Inspector General Report concluded that the

DOJ, Office of Attorney General “demonstrated a deficient understanding of the legal

requirements related to the care and custody of separated children” and “did not effectively

coordinate” with other government agencies such as HHS when implementing the policy. The

Report also concluded that the OAG’s “single-minded focus on increasing immigration
prosecutions came at the expense of careful and appropriate consideration of the impact of

family unit prosecutions and child separations.”

                             V.     FIRST CAUSE OF ACTION
                         Federal Tort Claims Act, 28 U.S.C. § 1346(b)
                          Intentional Infliction of Emotional Distress
                                  By Plaintiffs C.M. and D.V.

        77)    The allegations of each of the preceding paragraphs are re-alleged and

incorporated herein by reference.

        78)    By engaging in the acts described in this Complaint, including but not limited to
forcibly separating C.M. and D.V., withholding information about D.V. from C.M., depriving

                                                16
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 17 of 20




C.M. and D.V. of contact, and the treatment of C.M. and D.V. while in custody, the federal

officers and officials referenced above engaged in extreme and outrageous conduct with an intent

to cause, or a reckless disregard of the probability of causing, Plaintiffs to suffer severe

emotional distress.

       79)        As a direct and proximate result of that conduct, Plaintiffs suffered severe

emotional distress, as described herein.

       80)        Under the Federal Tort Claims Act, the United States is liable to Plaintiffs for

intentional infliction of emotion distress.
                              VI.    SECOND CAUSE OF ACTION
                            Federal Tort Claims Act, 28 U.S.C. § 1346(b)
                                         Abuse of Process
                                    By Plaintiffs C.M. and D.V.
         81)      The allegations of each of the preceding paragraphs are re-alleged and

 incorporated herein by reference.

         82)      A plaintiff may prove a claim for abuse of process by demonstrating (1) an illegal,

 improper, or perverted use of a civil or criminal legal process, a use neither warranted nor

 authorized by the process, (2) an ulterior motive or purpose in exercising such use, and (3)

 damages as a result of the illegal or irregular act.

         83)      By engaging in the acts alleged herein for the reasons alleged herein, the federal

 officers and officials described herein abused legal process for an unlawful and improper
 purpose.

         84)      Plaintiffs suffered physical injury and mental anguish as a result of the abuse of

 legal process.

        85)       Under the Federal Tort Claims Act, the United States is liable to Plaintiffs for

abuse of process.
                               VII. THIRD CAUSE OF ACTION
                            Federal Tort Claims Act, 28 U.S.C. § 1346(b)
                                              Battery
                                         By Plaintiff C.M.
       86)        The allegations of each of the preceding paragraphs are re-alleged and

                                                   17
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 18 of 20




incorporated herein by reference.

       87)     The federal officers and officials described herein intentionally, knowingly, or

recklessly caused bodily harm to C.M. by, without consent, physically forcing C.M. to the

ground and striking him in the neck at the Eagle Pass, Texas port of entry.

       88)     C.M. experienced ongoing pain and bruising in his neck following the violent

strike by Defendant U.S.’s employees.

       89)     Under the Federal Tort Claims Act, the United States is liable to Plaintiff C.M. for

battery.
                           VIII. FOURTH CAUSE OF ACTION
                         Federal Tort Claims Act, 28 U.S.C. § 1346(b)
                                         Negligence
                                 By Plaintiffs C.M. and D.V.
       90)     The allegations of each of the preceding paragraphs are re-alleged and

incorporated herein by reference.

       91)     The federal officers referenced above had a duty to Plaintiffs to act with ordinary

care and prudence so as not to cause harm or injury to Plaintiffs. They also had mandatory, non-

discretionary duties, including but not limited to those imposed by the U.S. constitution.

       92)     By engaging in the acts alleged herein, the federal officers referenced above failed

/to act with ordinary care and breached their duty of care owed to Plaintiffs by forcibly

separating Plaintiffs, withholding information about D.V. from C.M., depriving D.V. and C.M.
of contact, and the treatment of D.V. and C.M. while in custody, among other actions described

herein. As a direct and proximate result of the referenced conduct, Plaintiffs suffered substantial

damages.

93)            Under the Federal Tort Claims Act, the United States is liable to Plaintiffs for

negligence.
                            IX.    FIFTH CAUSE OF ACTION
                         Federal Tort Claims Act, 28 U.S.C. § 1346(b)
                                     Loss of Consortium
                                      By Plaintiff D.V.
       94)     The allegations of each of the preceding paragraphs are re-alleged and

                                                18
      Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 19 of 20




incorporated herein by reference.

       95)     Plaintiff D.V. had a legal right to parent-child consortium, which the

government’s employees, officials, and/or contractors violated.

       96)     The forced separation of D.V. and C.M. caused D.V. severe, permanent, and

disabling injuries. These injuries include the long-term health effects and emotional and

psychological trauma caused by the forced and prolonged separation.

       97)     The wrongful conduct of the federal officers referenced above directly and

proximately caused the long-term health effects and emotional and psychological trauma, which

substantially interfered with Plaintiff parent and child’s capacity to interact with one another in a

normally gratifying way and has caused D.V. to suffer damages as a result.

       98)     Under the Federal Tort Claims Act, the United States is liable to Plaintiff D.V. for

damages for loss of consortium.

                                 X.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court award Plaintiffs:

               a.      Compensatory damages in an amount to be proven at trial;

               b.      All reasonable attorney’s fees and costs pursuant to the Equal Access to

       Justice Act, 28 U.S.C. § 2412; and

               c.      Such other relief as the Court deems just and equitable.


                                              Respectfully submitted,

                                              RUKIN HYLAND & RIGGIN LLP
                                              1939 Harrison Street, Suite 290
                                              Oakland, California 94612
                                              (415) 421-1800
                                              (415) 421-1700 - Fax

                                              LAW OFFICES OF
                                              GAUL AND DUMONT
                                              315 E. Euclid Avenue San Antonio, Texas 78212
                                              (210) 225-0685
                                              (210) 595-8340 - Fax

                                                 19
Case 5:21-cv-00234-JKP-ESC Document 1 Filed 03/08/21 Page 20 of 20




                              /s/ Malinda A. Gaul              ____________
                              Malinda A. Gaul (Bar No. 08239800)
                              Attorney for Plaintiffs




                                20
